1                      UNITED STATES DISTRICT COURT

2                     EASTERN DISTRICT OF CALIFORNIA

3

4    UNITED STATES OF AMERICA,        No. 2:17-cr-169-GEB
5
                 Plaintiff,
6

7
          v.                          ORDER DENYING SUPPRESSION AND
8
                                      CONVERTING HEARING ON THE MOTION
9    CHI YANG,
                                      TO A STATUS HEARING
10
                 Defendant.
11

12

13
          On November 12, 2019, Defendant Chi Yang filed a motion “to
14

15   suppress evidence seized without a warrant on June 28, 2017 at .

16   . . Big Spring Road.” Mot. to Suppress at 1:19-20, ECF 145.    Yang

17   argues in his motion:
18
          during the execution of a state search warrant on APN
19
          109-050-030-000 . . .   Mr. Yang arrived at the site in
20
21        a vehicle which was not registered to that property nor

22        to anyone who owned that property.   Mr. Yang did not

23        have any connection to that location, except that his
24
          father was found at the location and was being
25
          questioned when Mr. Yang arrived. Despite lack of any
26
27        connection to the property, deputies detained him,
                                      1
28
1        identified him and conducted a search of the vehicle.
2        The search allegedly resulted in the seizure of an
3
         additional pound of marijuana.      Mr. Yang was later
4
         released from the scene.     Defense has requested the
5
         warrant but, has not yet seen the warrant.
6

7    Mot. to Suppress at 1:25-28, 2:3-9, ECF 145.
8
         The United States opposes the motion arguing, inter alia:
9

10       The search warrant in this case covered Yang’s car.

11       The warrant expressly stated that the officers were
12       commanded to search certain locations and vehicles,
13
         including ‘[a]ny vehicles associate with and located on
14
         the property during the execution of the search
15
         warrant.’     Ex. 1 at 2.   The command to search vehicles
16
         on the property for evidence was supported by a sworn
17

18       affidavit from an investigator from the California

19       Highway Patrol with over eight years of narcotics
20       experience.    The affiant stated that he knew ‘through
21
         education, training and experience that people will
22
         often transport, store or hide their marijuana supply
23
         in vehicles.’    Ex. 1 at 6 . . . . . In light of the
24
         warrant’s command to search ‘[a]ny vehicles associate
25

26       with and located on the property during the execution

27       of the search warrant,’ the deputy’s actions in
                                    2
28
1        searching the vehicle were entirely proper.    Ex. 1 at
2        3, 9.
3
     Opp. at 6:13-19, ECF 150.
4

5        Yang has not responded to the opposition brief. The search
6    warrant authorizes search of “vehicles associated with and
7
     located on the property during the execution of the search
8
     warrant.” Exh 1 at page 2. The affidavit supporting the search
9
     warrant evinces that the search concerned seizing a certain
10
     amount of illegal marijuana, and that the “affiant believe[d] the
11

12   marijuana grow . . . [was] also in violation of 11358 (c) H&S.”

13   Since Yang has not shown that his motion should be granted, it is
14   denied.   Therefore, the hearing on the motion scheduled on
15
     December 20, 2019 is converted to a status hearing.
16
     Dated:    December 17, 2019
17

18

19

20
21

22

23

24

25

26
27
                                      3
28
